

115 SRES 188 ATS: Condemning the recent terrorist attacks in the United Kingdom, the Philippines, Indonesia, Egypt, Iraq, Australia, and Iran and offering thoughts and prayers and sincere condolences to all of the victims, their families, and the people of their countries.
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 188IN THE SENATE OF THE UNITED STATESJune 8, 2017Mr. Corker (for himself and Mr. Cardin) submitted the following resolution; which was considered and agreed toRESOLUTIONCondemning the recent terrorist attacks in the United Kingdom, the Philippines, Indonesia, Egypt,
			 Iraq, Australia, and Iran and offering thoughts and prayers and sincere
			 condolences to all of the victims, their families, and the people of their
			 countries.
	
 Whereas since May 22, 2017, the Islamic State of Iraq and Syria (ISIS) has claimed responsibility for multiple terrorist attacks against civilians that have left more than 180 dead and many more wounded;
 Whereas ISIS frequently claims attacks perpetrated by individual actors or other groups for propaganda purposes;
 Whereas the people of the United Kingdom are grieving following two terrorist attacks claimed by ISIS in London on June 4 and Manchester on May 22 that targeted and killed innocent men, women, and children;
 Whereas government forces in the Philippines are currently fighting ISIS militants in Mindanao, including ISIS-affiliated fighters from the Philippines, Indonesia, Malaysia, Chechnya, Saudi Arabia, and Yemen, who launched an assault in Marawi City on May 23 in an apparent effort to establish a caliphate in Southeast Asia;
 Whereas ISIS has claimed responsibility for two explosions in Jakarta, Indonesia, killing three policemen;
 Whereas ISIS targeted Coptic Christians in Egypt during an attack on a bus on May 26, killing 26 people;
 Whereas 22 people were killed when ISIS detonated a car bomb at a Baghdad ice cream parlor, killing Iraqi families gathering with their children to break the Ramadan fast, and then detonated a second bomb killing elderly Iraqis collecting their pensions;
 Whereas a terrorist attack claimed by ISIS killed one person in Melbourne, Australia and wounded three police officers;
 Whereas on June 7, in an attack claimed by ISIS, at least 12 people were killed when gunmen and suicide bombers targeted Iran's parliament and a shrine in two coordinated attacks across Tehran;
 Whereas these reprehensible attacks have no place in a peaceful world: Now, therefore, be it  That the Senate—
 (1)condemns ISIS’ horrific terrorist attacks in the United Kingdom, the Philippines, Indonesia, Egypt, Iraq, Australia, and Iran;
 (2)expresses its deepest condolences to the victims of these attacks and their families; (3)expresses solidarity with the people of United Kingdom, the Philippines, Indonesia, Egypt, Iraq, Australia, and Iran; and
			(4)
 recognizes the threat posed by ISIS and recommits to U.S. leadership in the Global Coalition working to defeat ISIS.
			